EXHIBIT 10.(b)




Employment Agreement
 
Between
 
Phazar Corp
 
and
 
Robert Fitzgerald




1.
Positions: Robert Fitzgerald ("Fitzgerald") will serve as Director, President
and Chief Executive Officer for Phazar Corp (the "Company").

 
2.
Start Date: Effective October 1, 2012



3.
Base Compensation: $180,000 per year, payable bi-weekly as an employee of
Antenna Products Corporation.

 
4.
Incentive Compensation: Company standard profit sharing contributions to the
401(k) retirement plan and participation in the Phazar Corp 2006  Incentive
Stock Option Plan and the 2009 Equity Incentive Plan.



5.
Stock Options: The Company shall award Fitzgerald options to purchase 160,000
shares of Phazar Corp stock at the closing price on the start date of his
employment, October 1, 2012, to be vested on the following schedule:



 
 
September 30, 2013    40,000 shares
September 30, 2014    30,000 shares
September 30, 2015    30,000 shares
September 30, 2016    30,000 shares
September 30, 2017    30,000 shares



 
a.
Death or incapacity: In the event of death or incapacity, any options which
would have vested in the fiscal year in which death or incapacity occurs will be
vested in that fiscal year end (June 30).



 
b.
Severance: In the event of severance, Fitzgerald must exercise any outstanding
options within ninety (90) days of severance. If Fitzgerald is terminated
not-for-Cause and not related to change of control, Fitzgerald will receive
accelerated vesting of his options due within the next year. If Fitzgerald is
terminated related to a change in control of more than 50% of the company, then
all options will immediately vest and shall remain vested for the remaining term
of the option. "Cause" for termination of Fitzgerald's employment shall exist if
Fitzgerald willfully fails to substantially perform his duties and
responsibilities to the Company, commit any act of fraud, embezzlement,
dishonesty or other willful misconduct that causes or would likely cause
material injury to the Company, use or disclose without authorization any
proprietary information or trade secrets of the Company (or other parties to
whom Fitzgerald owes an obligation of confidentiality as a result of this
relationship with the Company), or willfully breach his obligations under any
agreement with the Company. “Cause” is also not definedas Fitzgerald willfully
separating from the Company.

 
 
13

--------------------------------------------------------------------------------

 


6.
At-will employment:  Notwithstanding the Company’s obligation, Fitzgerald’s
employment with the Company will be on an “at-will” basis, meaning that either
Fitzgerald or the Company may terminate Fitzgerald’s employment at any time for
any reason or no reason without further obligation or liability.



7.
Indemnification:  Fitzgerald will be covered by the directors and officers
insurance which the Company has on all present directors and officers.



8.
This Agreement replaces and supersedes any and all previous employment
agreements whether written or oral.

 

 
PHAZAR CORP
           
/s/JAMES W. KENNEY
   
By: James W. Kenney
   
Title: Executive Committee Chairman
       
Accepted This October 1, 2012
       
/s/ROBERT FITZGERALD
   
Robert Fitzgerald
 


 
14